—Order unanimously affirmed, with*1048out costs. Memorandum: The order to show cause which commenced the instant proceeding provided for service to be made upon respondents Mahoney and Carlsen by leaving a copy of said order, together with a copy of the papers upon which it was granted, at the office of the Chief Clerk of the Erie County Board of Elections, and for personal service of those papers upon respondent Golembiewski, both to be effected on or before 6:00 p.m. on the 9th day of August, 1979. Petitioner contends that he served the order to show cause upon all respondents in the manner provided, but concedes that he failed to personally serve any respondent with the underlying papers. While he apparently mailed a copy of those papers to respondent Golembiewski, there is no showing of any attempt to complete service upon respondents Mahoney and Carlsen. Having thus failed to effect service in accordance with the provisions of the order to show cause, petitioner failed to gain jurisdiction over respondents (see Matter of Bruno v Ackerson, 51 AD2d 1051, affd 39 NY2d 718; Election Law, § 16-116). (Appeal from order of Erie Supreme Court—Election Law.) Present—Dillon, P. J., Hancock, Jr., Doerr and Witmer, JJ. (Decided Aug. 22, 1979.)